Citation Nr: 1504022	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a scar underneath the left breast nipple, status post excision from left breast gynecomastia.

2.  Entitlement to an initial rating greater than 10 percent for right knee internal derangement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in December 2013.  At that time, the record was held open for 30 days and the representative indicated they would waive RO jurisdiction of any additional evidence submitted.  See 38 C.F.R. § 20.1304 (2014).  In January 2014, duplicate medical evidence was received.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an initial rating greater than 10 percent for right knee derangement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has one linear scar under his left breast nipple that is painful.  It is not unstable or manifested by other disabling effects.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for a scar underneath the left breast nipple, status post excision from left breast gynecomastia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in May 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice how VA assigns disability ratings and effective dates.  The evaluation issue is a downstream issue and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Regardless, by letter dated in July 2013, VA notified the Veteran of the information and evidence needed to substantiate a claim for increase.  The Veteran has been advised of applicable rating criteria.  The claim was most recently readjudicated in the September 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records.  The Veteran has not identified medical records relevant to the scar issue that need to be obtained.  The Veteran was provided VA examinations in May 2011 and July 2013.  The examinations contain findings sufficient for rating purposes and are adequate.  Further examination is not needed.  

The Veteran provided testimony and argument at a videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2014).  

Analysis

In August 2011, the RO granted service connection for a scar underneath the left breast nipple, status post excision from left breast gynecomastia, and assigned a 10 percent rating under Diagnostic Code 7804 effective April 15, 2011.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to the rating schedule, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Note (3).  

On VA examination in May 2011, the Veteran reported numbness and mild discomfort with soreness on the left breast.  On physical examination, there was a hardly visible hyperpigmented scar under the left breast nipple that measured 4 x .1 cm.  The scar was well healed and superficial.  There was no keloid inflammation or underlying tissue on the scar.  There were no masses or nodes palpated in the breasts but the left breast was slightly enlarged.  The Veteran reported subjective complaints of tenderness and soreness on palpation of the breast and on the scar.  There was no limitation of motion or function and no skin breakdown.  The Veteran was not limited in his activities of daily living or occupational duties, but did have mild discomfort when he put on his vest for work.  

The Veteran most recently underwent a VA scars examination in July 2013.  He reported anesthesia and discomfort around the scar site.  He rubs the area lateral to the scar up to 5 or 6 times a day because it relieves the discomfort, which he rated at 4-5/10 chronically.  He has not sought medical attention for the condition and it does not interfere with his work.  The scar is painful but not unstable.  Physical examination showed a linear scar on the anterior trunk at the left subareolar measuring 4 cm in length.  The scar did not result in limitation of function.  There was hyperesthesia approximately 1-2 cm around the left subareolar scar and fullness approximately 4-5 cm lateral and slightly dorsal to the scar.  There was mild tenderness and the Veteran rubbed the area spontaneously during the examination.  The scar did not interfere with the Veteran's capacity to do his job.  

In a July 2013 statement, the Veteran reported that he experiences discomfort due to the scar on a regular basis and at times, the discomfort extends to his armpit.  At the December 2013 videoconference hearing, the Veteran testified that he has pain and itching from the scar and that it is irritating when he wears his vest for work.  The scar does not cause limitation of motion and does not get red or break open.  

Evidence of record shows that the Veteran has one painful scar.  It is not unstable and a rating greater than 10 percent is not warranted under Diagnostic Code 7804.  

The Veteran does not have disfigurement of the head, face or neck, and the scar is not deep and nonlinear, or superficial and nonlinear.  Thus, Diagnostic Codes 7800, 7801 and 7802 are not for consideration.  

Any disabling effect not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board acknowledges the Veteran's testimony regarding discomfort and notes that he is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  His reports, however, do not outweigh the objective evidence of record.  

On review, the objective findings are contemplated in the 10 percent rating currently assigned under Diagnostic Code 7804.  There is no probative evidence of limitation of function or further disabling effects due to the service-connected scar and an initial rating greater than 10 percent is denied.  Staged ratings are not warranted.  See Fenderson.  

Examinations of record indicate that the Veteran's scar does not interfere with his occupation.  The Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU) due to the scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's complaints of pain and discomfort.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the referenced scar, the Veteran is service-connected for right knee internal derangement.  Because the only increased rating claim being addressed at this time on the merits is the scar, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

An initial rating greater than 10 percent for a scar underneath the left breast nipple, status post excision from left breast gynecomastia is denied.  


REMAND

In August 2011, the RO granted service connection for right knee internal derangement and assigned a 10 percent rating effective April 15, 2011.  The Veteran disagreed with the rating and perfected this appeal.  

Initially, the Board notes that the code sheet lists the applicable diagnostic code as 5299-5257 (recurrent subluxation or lateral instability).  The rating decision, however, clearly states that the 10 percent evaluation was assigned based on clinical findings of painful motion.  The code sheet should be amended to reflect the proper diagnostic code to the extent the rating is based on limitation of motion.  

The Veteran underwent a VA examination to determine the severity of his right knee disability in July 2013.  At the December 2013 videoconference hearing, he testified that he experiences locking in his knee and that it gives out at times.  He further testified that he has put in for retirement because of his knee and that his limitation of motion has gotten worse.  Considering the Veteran's reports of worsening symptoms and the length of the time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, if the Veteran's disability retirement was approved, efforts should be made to obtain employment records and to develop a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should amend the code sheet to reflect that the 10 percent rating assigned for the right knee is based on painful motion under Diagnostic Code 5260 and not based on instability under Diagnostic Code 5257.

2.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right knee internal derangement.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinion expressed must be provided.  

3.  The AOJ should contact the Veteran and ask whether his disability retirement was approved.  If so, the Veteran should be asked to complete an authorization for release of employment and medical records relating to his retirement.  The AOJ should also develop a claim for TDIU, if appropriate.  

4.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to an initial rating greater than 10 percent for right knee internal derangement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


